DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 9/8/2021. Claims 1 has been amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
 
Claims Analysis
It is noted that claims 1-11 comprises product-by-process claim limitation such as “polyhydric alcohol condensate.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the glycerin is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  


Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Publication 2002/0122985), on claims 1, 10, 11 has been withdrawn because the Applicant has amended the claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (US Publication 2014/0349185) on claims 1-3, 7, 8, 10, 11 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Azami et al., on claims 1-3, 10, 11 are withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Sato et al., on claims 2-9 are withdrawn because the Applicant amended the claims. 
Allowable Subject Matter
Claims 1-5, 7-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a slurry composition for a non-aqueous secondary battery positive electrode comprising a positive electrode active material, a conductive material, a 
The closest prior art is US Publication 2002/0122985 to Sato et al. discloses 
a slurry composition (P80) positive electrode comprising a positive electrode active material, a conductive material (P2386), a particulate polymer and a polygylcerin (Applicant’s polyhyderic alcohol polycondensate; polyglycerol component (d); [0196]-[0199]), wherein the positive electrode active material includes an iron- containing compound (P66), and the particulate polymer includes a hydroxyl group- containing monomer unit [P236]. However, the Sato et al. reference does not disclose, nearly disclose or provide motivation to modify the composition to comprise a polyglycerin with a weight-average molecular weight to be at least 200 and not more than 5,000.
	The prior art US Publication 2014/0349185 to Momose et al. discloses a Slurry composition for a positive electrode comprising  positive electrode active material, a conductive material, a particulate polymer and a dispersant of glycerin. The positive electrode active material includes an iron-containing compound (0100), and the particulate polymer includes a hydroxyl group-containing monomer unit. However, the Momose et al. reference does not disclose, nearly disclose or provide motivation to modify the composition to comprise a polyglycerin with a weight-average molecular weight to be at least 200 and not more than 5,000.

	The prior art US Publication 201 7/O309946 to Azami et al. discloses a slurry composition of positive electrode comprising a positive electrode .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725